Citation Nr: 0426533	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from January 1951 to 
November 1953.  He died in July 1998.  A marriage certificate 
of record shows that the veteran and appellant were married 
in September 1983, and the record indicates the veteran did 
not remarry thereafter.    

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 determination by 
the VA Regional Office (RO)in Boise, Idaho, that the 
appellant is not entitled to VA death benefits as the 
surviving spouse of the veteran because she failed to meet 
the continuous cohabitation requirements of 38 C.F.R. § 3.53 
(2003).  As directed by the Board in its July 2003 remand, an 
appropriate letter was mailed to the appellant, at her last 
address of record as recorded on correspondence received from 
her in September 2002, informing her of the notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Unfortunately, that letter, after 
apparently being forwarded initially from the address listed 
in September 2002 to another address, was returned with the 
following notation:  MOVED LEFT NO ADDRESS UNABLE TO FORWARD 
RETURN TO SENDER.  

There is some indication in the record that the appellant has 
been homeless, at least in the past (see, eg., VA Form 
9/Substantive Appeal received in April 2002), and until 
fairly recently, the appellant was living in the care of 
others; namely, a P.P. and B. H. (see, eg., address provided 
on a VA Form 21-534 received in November 2000).  In addition, 
alternative addresses were provided by the appellant on an 
attachment to her April 2002 substantive appeal, to include 
an address for a Post Office box and for a veterans services 
officer in Post Falls, Idaho.  Under these circumstances, 
while the Board regrets the additional delay in the 
adjudication of the appellant's appeal, the Board will direct 
the RO upon remand to conduct further efforts as descried 
below, to contact the appellant so as to properly inform her 
of her rights under the VCAA.  

The Board is sympathetic with the appellant's apparent 
difficulty in receiving VA mail due to her changes in 
address.  However, as the Court of Appeals for Veterans 
Claims has held, "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The appellant 
does bear the burden of keeping VA apprised of her 
whereabouts.  If she does not do so, it would be unreasonable 
to place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the appellant 
if further action is required on her part. 

1.  The RO should again attempt to contact 
the appellant for the purposes of providing 
her with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, as well 
as its implementing regulations and any other 
controlling authority.  This should include 
contacting P.P. and B. H. at the address 
provided on the VA Form 21-534 received in 
November 2000 and the addresses on the 
attachment to the April 2002 substantive 
appeal referenced above.  Any leads obtained 
from this development should be pursued.  

2. After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the record.  If 
the benefits sought are not granted in full, 
the appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


